Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on 04/20/2021
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng-Thow-Hing et al., US PG PUB# 2016/0003636 (hereinafter Ng-Thow-Hing).
As for independent claim 1: 
Ng-Thow-Hing shows a method comprising:
generating for display an avatar at a current display position corresponding to a first geographical location (0153 and 0156, Figure 7A shows avatar corresponding to a first location); 
determining a distance between the first geographical location and a second geographical location (0005 and 0114 shows determining a distance between a first and a second location); 
setting a rate at which the current display position of the avatar is updated based on the determined distance (see setting a rate based on the determined distance by the current position in 0140); 
updating, based on the rate, the current display position of the avatar to a new display position that is closer in proximity to the second geographical location than the first geographical location (see changing and updating the position of the avatar in 0141).
As for dependent claim 2:
Ng-Thow-Hing shows the method of claim 1, further comprising: identifying a global event that begins at a particular time on a given date, the global event corresponding to the avatar: receiving, at a current time, a user selection of the avatar while the avatar is at the first geographical location (Ng-Thow-Hing shows identifying an accident, a global event, at a given time and location corresponding to the position of the user and avatar in 0134).
As for dependent claim 8:
Ng-Thow-Hing shows the method of claim 1, further comprising generating a path that traverses each of a plurality of geographical locations, wherein the current display position is updated to follow the path (see path in 0140 and 0141 along with Figure 10A and 10B).
As for dependent claim 9:
Ng-Thow-Hing shows the method of claim 8, further comprising dynamically adjusting the path based on one or more criteria (see adjusting the path in 0141).
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claim 16:Claim 16 contains substantial subject matter as claimed in claim 2 and is respectfully rejected along the same rationale. 
As for independent claim 20:
Claim 20 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.


Allowable Subject Matter
Claims 3-7, 10-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For independent claim 1:
	In addition to the above, the Office also suggests incorporating subject matter disclosed in the Specifications in Paragraphs 0048 (avatars follow path through the geographical regions across the globe event begins at corresponding next geographical region) and 0052-0054.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175